IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,950-02


EX PARTE SAMUEL HARROL SMITH, 
AKA PEE WEE SMITH, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 17,631 IN THE 75TH DISTRICT COURT
FROM LIBERTY COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to fifteen years' imprisonment. 
	On October 8, 2008 and February 25, 2009, this Court remanded this application to the trial
court for findings of fact and conclusions of law. On December 3, 2008 and March 16, 2009, the trial
court made findings of fact and conclusions of law that were based on affidavits submitted by
Charley Valdez at TDCJ-Classification and Records. The trial court recommended that relief be
denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant and which we remanded for resolution. Nonetheless, this
Court has undertaken an independent review of all the evidence in the record. Therefore, based on
the trial court's findings of fact and conclusions of law as well as this Court's independent review
of the entire record, we deny relief.


Filed: April 29, 2009
Do not publish